


Exhibit 10.2
 


 
FORM OF NOTE
 
$[          ]                                                                                                           [          ],
200[     ]
 
FOR VALUE RECEIVED, Northern Oil and Gas, Inc., a Nevada corporation (the
“Borrower”) hereby promises to pay to [          ] (the “Lender”), or its
registered assigns, at the principal office of CIT Capital USA Inc. (the
“Administrative Agent”), at 505 Fifth Avenue, 10th Floor, New York, NY 10017,
the principal sum of [_______________] dollars ($[____________]) (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrower under the Credit Agreement, as hereinafter defined),
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.
 
The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender.  Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.
 
This Note is one of the Notes referred to in the Credit Agreement dated as of
February 27, 2009 among the Borrower, the Administrative Agent, and the other
agents and lenders signatory thereto (including the Lender), and evidences Loans
made by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented or restated from time to time, the “Credit
Agreement”).  Capitalized terms used in this Note have the respective meanings
assigned to them in the Credit Agreement.
 
This Note is a registered Note and, as provided in the Credit Agreement, upon
surrender of this Note for registration of transfer or exchange (and in the case
of a surrender for registration of transfer, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered holder of this
Note or such holder’s attorney duly authorized in writing), a new Note for a
like aggregate principal amount will be issued to, and registered in the name
of, the transferee.  Prior to the due presentment for registration and transfer,
the Borrower may treat the Person in whose name this Note is registered as the
holder and the owner of this Note for the purpose of receiving payment and for
all other purposes of this Note and the Credit Agreement.  Notwithstanding
anything to the contrary herein, the right to receive payments of interest and
principal under this Note shall be transferable only upon surrender for
cancellation of this Note, and the issuance of a new Note registered in the name
of the transferee.  In addition, the Administrative Agent, acting as agent for
the Borrower, shall maintain a register in which it shall
 

 
 

--------------------------------------------------------------------------------

 

record the name of the holder or any transferee, and no transfer shall be valid
unless so registered.
 
This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents.  The Credit Agreement
provides for the acceleration of the maturity of this Note upon the occurrence
of certain events, for prepayments of Loans upon the terms and conditions
specified therein and other provisions relevant to this Note.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
 
Northern Oil and Gas, Inc.
 
By:           
Name:
Title:



 
 

--------------------------------------------------------------------------------

 
